Citation Nr: 1429665	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected tinea versicolor prior to August 3, 2011, and in excess of 10 percent since August 3, 2011. 

2.  Whether a reduction from 10 percent to 0 percent, effective June 1, 2013, for service-connected tinea versicolor was proper.  

3.  Entitlement to a rating in excess of 0 percent for service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to August 1980, and from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which continued noncompensable ratings for tinea versicolor and sinusitis.  During the pendency of the Veteran's appeal, the RO increased the rating for tinea versicolor to 10 percent in a July 2012 rating decision, but later reduced that rating back to 0 percent in a February 2013 rating decision.  Although the issue of the reduction is not specifically before the Board, it has taken jurisdiction over this matter since the claim of increased rating covers the period prior to, during, and after the reduction.  

The Board also notes updated medical records have been received in the electronic VBMS claims file after the appeal was certified to the Board.  The documents of record include a March 2013 letter from the Veteran's internist discussing workplace accommodations due to sensitivities to certain smells; an April 2013 VA medical visit to establish a new primary care physician,  and a June 2013 follow-up appointment note with his internist listing vitals, medications, and symptoms related to his sinusitis.  Although the records are new, they do not establish additional facts which would warrant additional delay in this decision to either obtain a waiver of RO initial consideration from the Veteran or have the RO issue a supplemental statement of the case.  The updated records pertaining to the Veteran's tinea versicolor merely state that he is receiving treatment for the condition.  The records pertaining to sinusitis discuss facts already of record including the Veteran's increased sensitivity to environmental conditions and need for additional medications.  Accordingly, the Board finds these claims are ready for adjudication. 

The Board notes that a claim for an increase for the Veteran's back condition is not on appeal.  A September 2011 rating decision denied this claim, and the Veteran filed a notice of disagreement in November 2011.  However, after a statement of the case was issued in October 2012, an appeal was not received.  The Board notes that the Veteran had written "back disability" on appeal forms he had submitted in 2010 and 2011.  Simply writing a condition on an appeal form does not, however, actually perfect an appeal to the Board.  Rather, at the time he submitted those appeal forms, his claim for an increase for his back condition remained pending and unadjudicated.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has chronic tinea versicolor, which primarily affects his back, upper chest, and neck, and has been described by his private dermatologist of covering between 10 and 15 percent of his body.  The Veteran uses a combination of topical creams to manage his skin disability. 

2.  The December 2011 examination used to reduce the rating was inadequate because it was taken during an inactive period of the disease. 

3.  The Veteran has chronic maxillary sinusitis with dryness, headaches, wheezing, shortness of breath and the increased need for prescription medications including  albuterol and Flonase nasal spray, but absent evidence of incapacitating episodes. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for tinea versicolor , but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2013).

2.  The rating reduction of the Veteran's service-connected tinea versicolor from 10 to 0 percent was not warranted, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.105 (2013).

3.  The criteria for a compensable rating for service-connected sinusitis are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

II. Evaluating Skin Disabilities 

The Veteran was formally diagnosed with tinea versicolor in November 2008.  Tinea versicolor is a skin disorder described as "a common chronic, noninflammatory and usually symptomless disorder, characterized by the occurrence of multiple macular patches of all sizes and shapes, and varying in pigmentation from fawn-colored to brown."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd Ed. 2012).  This condition is most commonly seen in hot, humid and tropical regions.  Id.   The RO service-connected the Veteran's tinea versicolor with a noncompensable rating effective September 2006 under Diagnostic Code 7806 by analogy.  38 C.F.R. § 4.118.  Diagnostic Code 7806 contemplates disability due to dermatitis or eczema. 38 C.F.R. § 4.118, Diagnostic Code 7806.  In July 2009, several years since his initial rating, the Veteran claims he is entitled to an increased rating due to the worsening of the skin disability.  

A noncompensable rating is warranted when less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the a 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7816.  The next highest rating of 10 percent is warranted when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.  The next highest rating of 30 percent is warranted when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  The next and highest rating of 60 percent is warranted when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.   

Prior to August 3, 2011

For the period prior to August 2, 2011, the Board finds the Veteran was entitled to a rating of 10 percent. 

The record demonstrates that the Veteran was diagnosed with tinea versicolor in November 2008 by a private dermatologist.  At the time of the diagnosis, the dermatologist noted that the Veteran had a history of rash covering his back, upper chest, and neck approximating between 10 to 15 percent of the Veteran's entire body.  He did not need systemic therapy, but used clobetasol, a topical  corticosteroid, which helps to reduce redness and itchiness of the skin caused by the disability, as well as selinum, an anti-dandruff shampoo and lotrimin, an anti-fungal cream. 

In September 2009, when evaluated by a VA examiner for a compensation and pension examination of the skin, the examiner noted that the tinea versicolor covered less than one percent of the Veteran's body.  Based on the Veteran's statements during that examination, the condition is chronic, but comes and goes requiring him to use medication to manage.  The examination was not performed during an outbreak, but rather a dormant period.  

By the following year, the Veteran continued with his dermatological treatment.  A dermatologist at University of Pittsburgh Medical Center Dermatology Clinic prescribed the Veteran hydrocortisone 2.5% and ketoxonade 2% to help manage his outbreaks.  Based on a follow-up visit in June 2010, the symptoms had spread to the Veteran's hands and the back of his knees.   When evaluated by his private dermatologist, the dermatologist noted scaly skin and plaques visible on the hands, groin and the knees.  He added yet another corticosteroid to the Veteran's treatment regiment, triamcinolone topical cream.   With the use of the treatment, the dermatologist made a note that the Veteran's tinea versicolor was "resolved."  The Board finds the RO misinterpreted the statement made by the dermatologist in light of other medical evidence from the same month.  In addition to seeing a private dermatologist, the Veteran also saw a VA dermatologist through the Heinz Division Health Care System.  In his June 2010 follow-up note, the VA dermatologist noted that the Veteran's tinea versicolor was under control, but he needed to continue with treatment.  In comparing the statements of the two dermatologists, it is clear that the Veteran still has tinea versicolor, but with treatment has been able to manage his symptoms to the point where someone would evaluate him and say it is "resolved" even though he needs consistent treatment to keep his symptoms at bay.  

Six months following the VA dermatology follow-up, the Veteran returned in December 2010 for another follow-up.  He was still on triamcinolone ointment, and some residual scarring was seen on his legs and torso.  

Although the results of the only compensation and pension examination of record in September 2009 would put the Veteran at a noncompensable rating, the Board finds adequacy issues with this examination.  In situations when VA schedules an examination for a condition known to wax and wane, an examination scheduled during an inactive period is by its very nature inadequate.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The September 2009 VA examination took place when the Veteran was in an inactive period.  We also have a situation where the Veteran has been compliant with his treatment regimen, which has worked to reduce the frequency of flare ups, which makes it extremely difficult if not impossible to schedule an examination to accurately reflect the active state of the Veteran's skin disability.  In lieu of this examination, the Board has chosen to rely on the medical evidence provided by VA and private treating dermatologists pertaining to the Veteran's actual treatment for the skin disability as well as the coverage on his body.  In relying upon the November 2008 treatment notes from his private dermatologist, the tinea versicolor covers between 10 and 15 percent of his body consistent with a 10 percent rating.  Furthermore, in looking at the Veteran's treatment regimen, although he is not on a systemic therapy, he has been prescribed and used topical corticosteroids for over 10 years during flare ups.  The Board finds his extensive treatment also consistent with a 10 percent rating.  

Since August 3, 2011

The Veteran's rating increased to 10 percent based on a July 2012 rating decision, effective August 3, 2011.  The RO opted to combine  other skin disabilities of record including evidence of tinea pedis (athlete's foot), chronic dystrophic toenails, and tinea pubis (jock itch) in conjunction with his already service-connected tinea versicolor to bring the Veteran's rating up to 10 percent.  

Aside from regular treatment, the Veteran underwent a VA compensation and pension examination in December 2011, which was inadvertently scheduled, according to the RO.  The examination took place during a dormant period, and revealed no active tinea versicolor.  However, the examination revealed dermatitis, which the doctor determined covered less than five percent of the Veteran's body.  Based on this examination, the Veteran would not be entitled to a compensable rating.  However, because it was taken during an inactive period, the Board finds this examination inadequate for rating purposes.  Accordingly, without any other evidence demonstrating an advancement of the present disease requiring more treatment or covering a larger percentage of the Veteran's body, a higher 20 percent rating would not be available to the Veteran.  Accordingly, the 10 percent rating should continue.   

In its evaluation of the Veteran's skin disability, the Board also considered whether any other diagnostic codes would be applicable for either period.  Based on the nature of the Veteran's disability, Diagnostic Code 7806 is the best measure of the Veteran's disability.  

The Board now turns its attention the propriety of the rating reduction.  

III.  Propriety of Reduction 

Pre-Reduction Notice Requirements

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must fulfill a number of procedural requirements prior to considering the claim on the merits.  38 C.F.R. § 3.105; Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  First, VA must provide notice to the veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction.  Second, VA must advise the veteran of his right to submit additional evidence and his right to a predetermination hearing.  VA fulfilled the procedural requirements for reductions in October 2012, prior to the February 2013 rating decision finalizing the reduction.  The RO provided the Veteran a copy of the proposed reduction in a rating decision on dated October 11, 2012 and with a notice of his due process rights on November 9, 2012.  He did not respond.  Therefore, the February 2013 rating decision implemented the reduction.

Substantive Requirements

VA evaluates rating reductions based upon the time the rating has been in effect.   In the present case, the 10 percent rating was effective between August 3, 2011 to May 31, 2013, just shy of two years.  For disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Generally, in considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22   (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  However, the United States Court of Appeals for Veterans' Claims (Court) has specified a different burden of proof with respect to ratings reductions claims:

Because the issue in this case is whether the RO was justified in reducing the veteran's 10 percent rating, rather than whether the veteran was entitled to "reinstatement" of the noncompensable rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.

See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Rating Skin Disabilities

The approach used to rate skin disabilities, was discussed in Section II of this decision.  The adequacy of the examination is the central issue in determining whether the reduction was proper.  The reduction relied on a December 2011 VA compensation and pension examination, which described by the RO as "inadvertently scheduled."  In a disease such as the Veteran's that waxes and wanes, the examination must be performed during an active period.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examination was actually scheduled for an inactive period, at a point where the examiner did not even diagnose the Veteran with the originally service-connected disability, tinea versicolor.  As a result, the Board finds this examination inadequate for rating purposes because it was performed during an inactive period of the disease.  With an inadequate examination used as the basis of the reduction, the Board as no choice but find the reduction was not warranted by a preponderance of the evidence.   


IV.  Evaluating Chronic Sinusitis 

The Veteran also seeks an increased rating for service-connected chronic sinusitis, which he contends is compensable.  The Veteran has maxillary sinusitis, which is rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6513.  Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis that is detected by x-ray only. 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Id.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician. Id.

The record is light on evidence concerning the Veteran's sinusitis.  He has indeed been diagnosed with this disability.  In a January 2007 compensation and pension examination, the Veteran was diagnosed with intermittent sinusitis that what no acute.  Symptoms from this disability include dry sinuses and coughing.  More recently, the Veteran has reported shortness of breath, wheezing and sinus headaches.  His symptoms are managed with a regimen of Flonase nose spray, Robitussin AC for cough, an albuterol inhaler, and a number of oral nasal decongestants.  He uses Motrin for his headaches.  The Veteran reports the best results with the nose spray.  The Veteran's continued treatment is documented in private and VA treatment records from 2007 through 2012. 

The Veteran underwent a second VA compensation and pension examination in September 2009, which revealed normal functioning, clear nasal passages without any polyps or issues that would be incapacitating episodes.  The only noticeable issue on the examination was constant sniffling.  Although the Board acknowledges that the Veteran's symptoms have increased since his initial claim, the record has failed to demonstrate any treatment of bed rest and treatment by physician.  Id.  Additionally, the Veteran has not described any such episodes throughout the appeal period of any equivalent episodes to warrant consideration of the next highest rating.  Accordingly, a noncompensable rating remains. 


V.  Extraschedular Considerations

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of both the skin disability and chronic sinusitis to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The rating schedule of the skin disability focuses on affected areas as well as extent of treatment, both issues well documented in the record.  With the only evidence of active disease coming from a November 2008 private examination, the Board finds a 10 percent rating applicable to the entire appeals period.   

The rating schedule of sinusitis discusses the type of symptoms as a result of the disability and their limiting factors.  As the condition is more severe, the rating relies on the number of incapacitating episodes to measure an increased rating.  Evidence of any such episodes is not present in the record.  Additionally, the Veteran has simply not claimed any exacerbations at even the next highest rating.   
Even if the Board considered his symptoms extraordinary with regard to his skin disability and/or sinusitis, he would still fail to meet the standard for extraschedular consideration.   The record demonstrates no hospitalizations for either disability.  He has had consistent treatment between 2008 and 2012.   His symptoms of both conditions are managed with prescribed medication and  no evidence of any interference with employability due to either condition in light of their significant control with his current treatment regimen.

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's left shoulder disability is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


VI.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in October 2006 and January 2007 notices satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and all private treatment records identified by the Veteran, as well as the Veteran's written assertions.

In addition, the Veteran was afforded VA examinations to address the severity of his skin disability and sinusitis.  The September 2009 examination pertaining to the Veteran's sinusitis was adequate for rating purposes because the examiner thoroughly examined the Veteran's sinuses as well as took statements from the Veteran regarding how this condition affects him.  The Board found the September 2009 and December 2011 examinations regarding the Veteran's skin disability inadequate for rating purposes.  Nevertheless, the Board notes that the nature of the Veteran's condition would make it impossible to schedule without a predictable pattern to follow.  The Veteran has made statements that his skin condition is worst in the summer. However with the Veteran's strong compliance with treatment, most flares go unreported because he has the prescription medications to treat them.  If the Veteran has a flare up in the near future, the Board recommends that he seek medical evaluation to adequately reflect the active state of the disability for possible increases in the future. 


ORDER

Entitlement to a rating of 10 percent, and no higher, for service-connected tinea versicolor prior and after August 3, 2011 is granted, subject to the laws and regulations governing payment of monetary benefits.  

The rating reduction from 10 percent to 0 percent, effective June 1, 2013, was not warranted.  The rating is restored to 10 percent, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to a rating in excess of 0 percent for service-connected sinusitis is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


